



a2q18exhibit104image1.gif [a2q18exhibit104image1.gif]


20__ Nonstatutory Stock Option (NSO) Agreement


Granted to:        ________________________
Date of Grant:        ____________ ______, 20__
Expiration Date:        ____________ ______, 20__




In accordance with the W. R. Grace & Co. 2018 Stock Incentive Plan (the “Plan”)
and the 20__ Nonstatutory Stock Option (NSO) Grant Provisions (the “NSO Grant
Provisions”), copies of which are attached, you have been granted an Option to
purchase ___________________________ shares of Common Stock, as defined in the
Plan (a "Stock Option"), upon the following terms and conditions:


The purchase price is $____________________.


Subject to the other provisions hereof, this Stock Option shall become
exercisable as follows:
•
______________________ shares on ______________________________

•
______________________ shares on ______________________________

•
______________________ shares on ______________________________



Once exercisable, an installment may be exercised at any time, in whole or in
part, until the expiration or termination of this Stock Option.


This Stock Option may be exercised only by accessing your account at
www.etrade.com/stockplans. E*Trade Financial can also be reached by phone at
(800) 838-0908 or at (650) 599-0125 if calling from outside the United States
and Canada. E*Trade Financial will coordinate the exercise with the Company. The
purchase price shall be paid in cash or, with the permission of the Company
(which may be subject to certain conditions), in shares of Common Stock or in a
combination of cash and such shares (see section 6(a) of the Plan).


With respect to this Stock Option, if you are an executive officer or any other
employee of the Company who is subject to stock ownership guidelines (“Company
Officers”), then you may elect “Net Settlement” (as defined in the next
sentence) upon the exercise of any portion of this Option (which is otherwise
vested and exercisable). “Net Settlement” means the satisfaction (at the
election of the employee) of the exercise price and tax withholding due in
respect to the exercise of any portion of this Option, by delivering shares of
the Company’s common stock to the Company, which would otherwise be delivered to
the employee upon such exercise.


This Stock Option is granted subject to the Plan and the NSO Grant Provisions
and shall be construed in conformity therewith. The Plan and the NSO Grant
Provisions are hereby incorporated by reference herein.


Also, the grant, vesting, and exercise of this Stock Option shall be subject to
your compliance with the “Restrictive Covenants” within the 20__ NSO Grant
Provisions, which are incorporated by reference herein.


Please read, and agree to, and acknowledge this Nonstatutory Stock Option
Agreement through E-Trade.




W. R. Grace & Co.


By:    ______________________________


______________________________




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933





--------------------------------------------------------------------------------





a2q18exhibit104image1.gif [a2q18exhibit104image1.gif]


20__ Nonstatutory Stock Option (NSO) Grant Provisions


Definitions


“Board of Directors”: The Board of Directors of the Company.


“Committee”: The Compensation Committee of the Board of Directors.


“Company”: W. R. Grace & Co., a Delaware corporation and/or, if applicable in
the context, one or more of its Subsidiaries.


“Key Person”: Either (i) an employee of the Company or a Subsidiary who, in the
opinion of the Committee, has contributed or can contribute significantly to the
growth and successful operations of the Company or one or more Subsidiaries, as
determined by the Committee, or (ii) a Director or the Company’s Board of
Directors. The award of a Stock Option grant to an employee shall be deemed a
determination by the Committee that such person is a Key Person.


“Participant”: A Key Person who is a recipient of a Stock Option grant.


“Stock Incentive Plan” (or “Plan”): The W. R. Grace & Co. 2018 Stock Incentive
Plan.


“Stock Option”: A “nonstatutory stock option” granted to a Participant under the
Plan, as specified by a “20__ Nonstatutory Stock Option (NSO) Agreement.” A
Stock Option shall not be treated as an “Incentive Stock Option” (as such term
is defined in the Plan).


“Subsidiary”: A corporation, partnership, limited liability company or other
form of business association of which shares of common stock or other ownership
interests (i) having more than 50% of the voting power regularly entitled to
vote for directors (or equivalent management rights) or (ii) regularly entitled
to receive more than 50% of the dividends (or their equivalents) paid on the
common stock (or other ownership interests), are owned, directly or indirectly,
by the Company.
 


Stock Option Grant


Each Stock Option grant to a Participant is made pursuant to a Nonstatutory
Stock Option (NSO) Agreement that specifies the number of stock options granted
to the Participant, and such other terms and conditions as the Committee shall
approve.


For the avoidance of doubt, a Stock Option shall be granted under the Stock
Incentive Plan, and the terms of the provisions under these “20__ Nonstatutory
Stock Option (NSO) Grant Provisions,” shall be interpreted in a manner that is
consistent with the terms of the Stock Incentive Plan such that the provisions
contained in these Provisions shall be in addition to, and not in replacement
of, the applicable terms of such Plan, except where explicitly specified
otherwise herein.


Termination or Change in Employment Status


A Stock Option shall be exercisable during the lifetime of a Participant, only
by the Participant. If the Participant ceases to serve the Company or a
Subsidiary, a Stock Option shall terminate as provided in the Plan, subject,
however, to the following.


Any other provision of the Plan notwithstanding:
•
In the event of a voluntary cessation of the Participant’s service without the
consent of the Committee, any portion of the Stock Option that is vested as of
the date of such cessation of service shall terminate as of the 45th day
following the date of such cessation of service.

•

If the Participant retires or otherwise ceases employment, and, as of the
Participant’s cessation of employment, the Participant has attained the age of
55 but not age 62 (and the sum of the Participant’s age and years of service
equals or exceeds 60), then a pro-rated portion of the Stock Option grant
(pro-rated as specified in the next sentence) shall vest and become exercisable
as of the date of the Participant’s cessation of employment, provided that such
portion shall terminate (and no longer be exercisable) the sooner of (1) the
date such portion would expire in the normal course or (2) three years after the
date of the Participant’s cessation of employment. Such pro-rated portion shall
equal the total number of shares underlying the Stock Option grant multiplied by
a



20__ Nonstatutory Stock Option (NSO) Grant Provisions | Page 2

--------------------------------------------------------------------------------




fraction, the numerator of which is the number of whole calendar months elapsed
since the date of grant and the denominator of which is the number of whole
months in the vesting period.
•
If the Participant retires or otherwise ceases employment prior to the date on
which the first installment of the Stock Option grant becomes exercisable and,
as of the Participant’s cessation of employment, the Participant has attained
age 62, a pro-rated portion of the Stock Option grant (pro-rated as specified in
the next sentence) shall vest and become exercisable as of the date of the
Participant’s cessation of employment, provided that such portion shall
terminate (and no longer be exercisable) the sooner of (1) the date such portion
would expire in the normal course or (2) three years after the date of the
Participant’s cessation of employment. Such pro-rated portion shall equal the
total number of shares underlying the Stock Option grant multiplied by a
fraction, the numerator of which is the number of whole calendar months elapsed
since the date of grant and the denominator of which is the number of whole
calendar months in the vesting period.

•
If the Participant either (1) retires or otherwise ceases employment on or
following the date on which the first installment of the Stock Option grant
becomes exercisable, and as of the Participant’s cessation of employment, the
Participant has attained age 62, or (2) dies or become incapacitated, then the
Stock Option grant shall continue to vest and be exercisable in the normal
course, provided that the Stock Option grant shall terminate (and no longer be
exercisable) three years after the Participant ceases employment.

•

Any portion of the Stock Option grant that does not become exercisable in
accordance with the preceding information shall terminate as of the date the
Participant ceases employment.

•
Any other provision of this document notwithstanding, if a Participant is
terminated from employment by the Company for “cause” (as defined in the next
sentence), such Participant shall forfeit all rights to any Stock Option grant.
“Cause” means the Participant engaging in actions that are injurious to the
Company (monetarily or otherwise), or a Participant’s conviction for any
criminal violation involving dishonesty or fraud or any crime which constitutes
a felony.



In the event the Participant should become incapacitated or dies and neither the
Participant
 
nor the Participant’s legal representative(s) or other person(s) is entitled to
exercise the Stock Option grant to the fullest extent possible on or before its
termination, then the Company shall pay the Participant, the Participant’s legal
representative(s) or such other person(s), as the case may be, an amount of
money equal to the Fair Market Value (as defined under the Plan) of any shares
remaining subject to the Stock Option grant on the last date it could have been
exercised, less the aggregate purchase price of such shares.


A leave of absence, if approved by the Committee, shall not be deemed a
termination or change of employment status for the purposes of the Stock Option
grant, but, unless the Committee otherwise directs, any cash payment or stock
award related to the Stock Option grant that a Participant would otherwise have
received shall be reduced ratably in proportion to the portion of the Service
Period during which the Participant was on such leave of absence.
Any consent, approval or direction that the Committee may give under this
section in respect of an event or transaction may be given before or after the
event or transaction.


Treatment of Corporate Acquisitions and Divestments and Extraordinary Events


Consistent with the provisions of the Stock Incentive Plan, in the event
acquisitions or divestments, or substantial changes in tax or other laws or in
accounting principles or practices, or natural disasters or other extraordinary
events, then the Committee may, but shall not be obligated to, amend any Stock
Option grant, in any manner the Committee deems appropriate, so that the
Participants may earn a cash payment or stock award (as appropriate) consistent
with the objectives of the Stock Option grants, as determined by the Committee
in its sole discretion.


In addition, for the avoidance of doubt, in the event of a “Change in Control”
of the Company (within the meaning of the Plan), the provisions of Plan Section
15 (“Change in Control Provisions”) shall be applicable to the Stock Option
grant.


Claw-Back Provisions


Consistent with the terms of section 13(i) of the Stock Incentive Plan, all
Stock Option grants (including any proceeds, gains or other economic benefit
actually or constructively received by a Participant upon any receipt, vesting
or exercise of any portion of any Stock Option (or of any other “Stock
Incentive” as defined by the Plan) or upon the receipt or resale of any shares
of Common Stock underlying any Stock Option (or such Stock Incentive) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limiting any claw-back policy adopted to comply with the
requirements of


20__ Nonstatutory Stock Option (NSO) Grant Provisions | Page 3

--------------------------------------------------------------------------------




applicable law, whether or not such claw-back policy was in place at the time of
a Stock Option grant (or grant of other such Stock Incentive), to the extent set
forth in such claw-back policy and/or any other Nonstatutory Stock Option (NSO)
Agreement or any other “Stock Incentive Agreement” (as defined by the Plan).


Code Section 409A


Notwithstanding any other provision of any Stock Option grant agreement or
provision described under these “20__ Nonstatutory Stock Option (NSO) Grant
Provisions,” Stock Option grants shall be settled in a manner intended to comply
with the provisions of Section 409A of the Internal Revenue Code.


Administration and Amendment


The Committee has full and exclusive authority to administer a Stock Option
grant, and to interpret the provisions of each 20__ Nonstatutory Stock Option
(NSO) Agreement and these 20__ Nonstatutory Stock Option (NSO) Grant Provisions.
Decisions of the Committee regarding the interpretation and administration of
Stock Option grants shall be final and binding on all parties.


The 20__ Nonstatutory Stock Option (NSO) Agreement and the 20__ Nonstatutory
Stock Option (NSO) Grant Provisions may be amended by the Committee, provided
that, no amendment or discontinuance of Stock Options shall, without a
Participant’s consent, adversely affect his or her rights in any cash payment or
stock award related thereto.



General


Nothing in this document or in any instrument executed pursuant hereto shall
confer upon a Participant any right to continue in the employ of the Company or
a Subsidiary, or shall affect the right of the Company or a Subsidiary to
terminate his or her employment with or without cause.


The Company or a Subsidiary may make such provisions as it may deem appropriate
for the withholding of any taxes that the Company or a Subsidiary determines it
is required to withhold in connection with any Stock Option grant or any cash
payment (or stock award) related thereto.


No Stock Option, nor any cash payment or stock award related thereto, or other
right thereunder, shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance or charge, except by will or the laws of descent
and distribution, or by the terms of a Participant’s
 
Designation of Beneficiary, if any, on file with the Company.


Nothing in a Stock Option grant is intended to be a substitute for, or shall
preclude or limit the establishment or continuation of, any other plan,
practice, or arrangement for the payment of compensation or benefits to
employees generally, or to any class or group of employees, which the Company or
a Subsidiary now has or may hereafter lawfully put into effect, including,
without limitation, any retirement, pension, group insurance, annual bonus,
stock purchase, stock bonus or stock option plan.


No cash amounts paid or stock awarded pursuant to any Stock Option grant shall
be included or counted as compensation for the purposes of any employee benefit
plan of the Company or a Subsidiary where contributions to the plan, or the
benefits received from the plan, are measured or determined in whole or in part,
by the amount of the employee’s compensation.


If the Participant is or becomes an employee of a Subsidiary, the Company's
obligations hereunder shall be contingent on the Subsidiary's agreement that (a)
the Company may administer this Plan on its behalf and, (b) upon the exercise of
this Stock Option, the Subsidiary will purchase from the Company the shares
subject to exercise at their Fair Market Value on the date of exercise, such
shares to be then transferred by the Subsidiary to the Participant upon the
Participant’s payment of the purchase price to the Subsidiary. The provisions of
this paragraph and the obligations of the Subsidiary so undertaken may be waived
by the Company, in whole or in part, at any time or from time to time.



The Chief Executive Officer of the Company may approve such technical changes
and clarifications to Stock Option grants as necessary, provided that such
changes or clarifications do not vary substantially from the terms and
conditions outlined herein.




Restrictive Covenants


1.    Noncompetition
(a)
For a period of __ months after a Participant is no longer employed (for any
reason whatsoever) by the Company, the Participant will not, without the prior
written consent of an authorized officer of



20__ Nonstatutory Stock Option (NSO) Grant Provisions | Page 4

--------------------------------------------------------------------------------




the Company, (a) directly or indirectly engage in or (b) assist or have any
active interest in (whether as a proprietor, partner, stockholder, officer,
director or any type of principal whatsoever; provided that ownership of not
more than 2% of the outstanding stock of a corporation traded on a national
securities exchange shall not of itself be viewed as assisting or having an
active interest), or (c) enter the employment of or act as an agent, broker or
distributor for or adviser or consultant to any person, firm, corporation or
business entity that is (or is about to become) directly or indirectly engaged
in the development, manufacture or sale of any product that competes with or is
similar to any product manufactured, sold or under development by the Company at
any time while the Participant is employed by the Company, in any area of the
world in which such product is, at the time the Participant ceases to be
employed, manufactured or sold by the Company; provided that this restriction
shall apply only with respect to the products with whose development,
manufacture, or sale the Participant was concerned or connected with in any way
during the __-month period immediately prior to the Participant’s ceasing to be
an employee of the Company.

(b)
The Participant hereby acknowledges and confirms that the business of the
Company extends throughout substantial areas of the world. During the course of
the Participant’s employment with the Company, the Participant’s involvement
with the business of the Company may vary as to products and geographic area. It
is the Company’s practice to enforce this noncompetition covenant only to the
extent necessary to protect the Company’s legitimate interests commensurate with
the Participant’s involvement with the business of the Company during the
Participant’s employment, and the Participant acknowledges and confirms that the
Company may enforce this noncompetition covenant consistent with such practice.



2.    Nonsolicitation of Customers
The Participant agrees that during the __-month period immediately following
cessation
 
of the Participant’s employment with the Company for any reason whatsoever, the
Participant shall not, on the Participant’s own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, without the prior written consent of an authorized officer
of the Company, solicit, contact, call upon, communicate with or attempt to
communicate with any customer or prospect of the Company, or any representative
of any customer or prospect of the Company, with a view to sell or provide any
product, equipment, or service competitive or potentially competitive with any
product, equipment, or service sold or provided or under development by Company
during the __ months immediately preceding cessation of the Participant’s
employment with the Company; provided that the restrictions set forth in this
paragraph shall apply only to customers or prospects of the Company, or
representatives of customers or prospects of the Company, with whom the
Participant had contact during such __-month period. The actions prohibited by
this covenant shall not be engaged in by the Participant directly or indirectly,
whether as manager, salesman, agent, sales or service representative, engineer,
technician or otherwise.



3.     Nonsolicitation of Employees
The Participant agrees that during the __-month period immediately following
cessation of the Participant’s employment with the Company for any reason
whatsoever, the Participant shall not, on the Participant’s behalf or on behalf
of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, without the prior written consent of an
authorized officer of the Company, recruit, solicit, or induce, or attempt to
recruit, solicit, or induce, any employee of the Company (with whom the
Participant had contact or supervised during the term of the Participant’s
employment with the Company) to terminate their employment relationship with the
Company or to perform services for any other person, firm, corporation or
business organization or entity.


4.    Participant Acknowledgement
The Participant acknowledges that were the Participant to breach the provisions
of any of


20__ Nonstatutory Stock Option (NSO) Grant Provisions | Page 5

--------------------------------------------------------------------------------




these restrictive covenants, the injury to the Company would be substantial,
irreparable, and impossible to measure and compensate in money damages alone.
The Participant therefore agrees that, in addition to provable damages, the
Company may seek, and agrees that a court of competent jurisdiction should
grant, preliminary and permanent injunctive relief prohibiting any conduct by
the Participant that violates any of these covenants.




20__ Nonstatutory Stock Option (NSO) Grant Provisions | Page 6